DETAILED ACTION
The communication received on 04/23/2021 is acknowledged by the Examiner.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 are objected to because of the following informalities:  in claim 1, “at least two of the two or more groups are juxtaposed” should read “at least two of the two or more groups of discrete pillow regions are juxtaposed”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, and 14 of co-pending Application No. 17/238,562.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 1 (17/238,493) is the same as the combination of claims 2 and 14 (17/238,562), and thus, would have been obvious to one of ordinary skill in the art.  In addition, the properties of the tissues overlap in scope for both the instant Application and the co-pending Application.  

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.   

Instant Application
Co-pending Applications No. 17/238,562
        Claim 1
                Claims 2 & 14
A fibrous structure comprising a surface comprising a surface pattern, wherein the surface pattern comprises a continuous knuckle region and a plurality of discrete pillow regions dispersed within the continuous knuckle region, wherein a repeat unit of the surface pattern is defined by two or more groups of two or more discrete pillow regions, wherein at least two of the two or more groups are non-parallelly juxtaposed. 
The fibrous structure according to Claim 1 wherein the regular pattern comprises a repeat unit within the regular pattern comprises at least two groups of two or more discrete pillows, wherein the at least two groups are non-parallelly juxtaposed. 

The fibrous structure according to Claim 1 wherein the fibrous structure comprises a surface comprising a surface pattern, wherein the surface pattern comprises a continuous knuckle region and a plurality of discrete pillow regions dispersed within the continuous knuckle region.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5-10, there is no antecedent basis for phrase “the Micro-CT Intensive Property Measurement Test Method” and the phrase “described herein” should be removed from the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over William Ellis Bailey et al. US 20170022670 A1.

Regarding claim 1, Bailey discloses: A fibrous structure comprising a surface (Throughout the disclosure and Figs., for example, Fig. 2, para [0010] discloses “an exterior surface of the fibrous structure and/or sanitary tissue product comprising the fibrous structure”.) comprising a surface pattern (Various Figs. Such as Fig. 20 depicts an image of a sanitary tissue product.), wherein the surface pattern comprises a continuous knuckle region and a plurality of discrete pillow regions dispersed within the continuous knuckle region (Para [0219] discloses “…a fibrous structure comprising a pattern of continuous high density knuckle regions that vary in their angle relative to the cross direction. Each continuous high-density knuckle region that vary in their angle relative to the cross direction is separated by a low-density discrete pillow region oriented that vary in their angle relative to the cross direction.” Fig. 15 depicts an example of an image an image of a sanitary tissue product made using the molding member of FIG. 14.), wherein a repeat unit of the surface pattern is defined by two or more groups of two or more discrete pillow regions, wherein at least two of the two or more groups are juxtaposed (Even though Figs. 2, 4A-4B, Para [0119-0122] teaches repeat unit of surface pattern of discrete pillow regions in which the discrete knuckles 12 are dispersed within a continuous pillow network 6 (black in drawing) (para [0121] in which it is opposite of the discrete pillow regions dispersed within the continuous knuckle region, but, the Applicant’s disclosure on page 23, paragraphs 2nd , 3rd, and 4th under “Differential density”, “density”, and “Non-density” defines respective knuckle and pillow regions that are exactly the same as para [0101-0103] in the cited reference and therefore, it is obvious that an artisan could readily apply the teachings of the cited reference so that two or more groups of two or more discrete pillow regions are juxtaposed.).   
The only difference between the claimed invention and Bailey is lack of expressly stating the non-parallelly aspect of the groups of discrete pillow regions being juxtaposed as recited in the claim limitation.  However, Bailey discloses in detail in Figs. 2, 13-14, 19-20 and on para [0121] discloses “…a patterned molding member suitable for use in the present invention comprises a through-air-drying belt 10. The through-air-drying belt 10 comprises a plurality of discrete knuckles 12 (white in the drawing) formed by line segments of resin 14 (white in drawing) arranged in a non-random, repeating pattern, such as a woven pattern, for example a herringbone pattern. The discrete knuckles 12 are dispersed within a continuous pillow network 6.” Or on para [0185] discloses “The embryonic wet fibrous structure is transferred from the Fourdrinier wire, at a fiber consistency of about 18-22% at the point of transfer, to a 3D patterned, discrete knuckle, through-air-drying belt as shown in FIG. 13 (white areas impart knuckles and black areas impart pillow regions in the fibrous structure).  Each discrete and semi-continuous high density knuckle region oriented approximately 75 Degrees relative to the cross direction is separated by a low density continuous and semi-continuous pillow region oriented approximately 75 Degrees relative to the cross direction. ”  Moreover, Figs. 2, 13-14, 19-20 clearly illustrate the construction and configuration of the groups of two or more discrete pillow regions non-parallelly juxtaposed that is very similar to the claimed invention and thus, one of ordinary skill in the art could re-arrange the configuration of the patterned molding member so as to produce the configuration disclosed by the claimed invention.  Since the product made by Bailey is substantially identical to the claimed product for the reasons discussed with respect to claim 1, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Bailey is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.).
 
Regarding claim 2, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:  wherein at least two of the two or more discrete pillow regions within one of the two or more groups are parallel to one another (Para [0121-0122] and Fig. 2 and 5A illustrate parallel pillow network 16 with one another. Similarly, in Fig. 4A semi-continuous pillows 28 are parallel with one another.).  

Regarding claim 3, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:  wherein at least two of two or more discrete pillow regions within at least two of the two or more groups are oriented at an angle of about 90 (Para [0196] and Fig. 14 illustrates white areas impart knuckles and black area imparts pillow region in the fibrous structure in which the pillow regions are oriented at an angle of about 90.). 
  
Regarding claim 4, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:  wherein the at least two groups are oriented at an angle of greater than 20° to less than 85° to the fibrous structure's cross machine direction (Fig. 13 illustrates discrete pillow regions positioned in the aforementioned ranges, although it is not stated.  Moreover, para [0185] discloses “Each discrete and semi-continuous high density knuckle region oriented approximately 75 Degrees relative to the cross direction is separated by a low density continuous and semi-continuous pillow region oriented approximately 75 Degrees relative to the cross direction.”).  

Regarding claim 5, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:   wherein at least one of the discrete pillow regions exhibits an average discrete pillow region length of greater than 2 mm as measured according to the Micro-CT Intensive Property Measurement Test Method (Since the discrete pillow region are formed from fibers, then para [0083], [0262], and [0290] disclose length of fibers.  For example, para [0083] a length of fiber of less than 5.08 cm (2 in.).).  

Regarding claim 6, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:   wherein a plurality of the discrete pillow regions exhibits average discrete pillow region lengths of greater than 2 mm as measured according to the Micro-CT Intensive Property Measurement Test Method described herein (The same explanation in claim 5 applied herein as well.).  

Regarding claim 7, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:   wherein at least one of the discrete pillow regions exhibits an average discrete pillow region length to average discrete pillow region width ratio of at least 1.3 as measured according to the Micro-CT Intensive Property Measurement Test Method described herein (Again para [0083] discloses ““Fiber” and/or “Filament” as used herein means an elongate particulate having an apparent length greatly exceeding its apparent width, i.e. a length to diameter ratio of at least about 10.”  Even though Bailey does not explicitly disclose a length to width ratio of 1.3, nevertheless, it is obvious that an artisan could readily obtain that from the Baily’s teachings via routine optimization.).  

Regarding claim 8, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:   wherein at least one of the discrete pillow regions exhibits a discrete pillow region perimeter of greater than 12.7 mm as measured according to the Micro-CT Intensive Property Measurement Test Method described herein (The same explanation in claim 7 applied herein as well.  Knowing the length and width or diameter, an artisan could readily determine the perimeter in accordance to specific design and intended use thereof and thus has ne bearing on the patentability of the claimed invention.).  

Regarding claim 9, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:   wherein at least one of the discrete pillow regions exhibits a discrete pillow region perimeter to average knuckle region width ratio of greater than 21 as measured according to the Micro-CT Intensive Property Measurement Test Method described herein (The same explanation in claim 7 applied herein as well.).  

Regarding claim 10, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:   wherein at least one of the discrete pillow regions exhibits an average discrete pillow region length to average knuckle region width ratio of greater than 6.5 as measured according to the Micro-CT Intensive Property Measurement Test Method described herein (The same explanation in claim 7 applied herein as well.).  

Regarding claim 11, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:   wherein the fibrous structure comprises a plurality of fibers (Para [0086].  Para [0117] discloses “The fibrous structures and/or sanitary tissue products of the present invention may comprise trichome fibers and/or may be void of trichome fibers.”).  

Regarding claim 12, Bailey discloses all of the limitations of its base claim 11.  Bailey further discloses: wherein the plurality of fibers comprises a plurality of pulp fibers (Para [0108] discloses “The fibrous structures and/or sanitary tissue products of the present invention are made from a plurality of pulp fibers,…”.). 
 
Regarding claim 13, Bailey discloses all of the limitations of its base claim 12.  Bailey further discloses: wherein the plurality of pulp fibers comprises a plurality of wood pulp fibers (Para [0077] discloses “the fibrous structure may comprise a plurality of wood pulp fibers…” and claim 4.).  

Regarding claim 14, Bailey discloses all of the limitations of its base claim 12.  Bailey further discloses:   wherein the plurality of pulp fibers comprises non-wood pulp fibers (Para [0077] discloses “…the fibrous structure may comprise a plurality of non-wood pulp fibers…” and claim 5.).  

Regarding claim 15, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:   wherein the fibrous structure comprises a structured fibrous structure (Para [0077] discloses “In one example, a fibrous structure according to the present invention means an orderly arrangement of fibers alone and with filaments within a structure in order to perform a function.”).  

Regarding claim 16, Bailey discloses all of the limitations of its base claim 15.  Bailey further discloses:   wherein the structured fibrous structure comprises a through-air-dried fibrous structure ply (Para [0116] discloses “for example a non-lotioned creped through-air-dried fibrous structure ply…” and claims 9 and 10.).  

Regarding claim 17, Bailey discloses all of the limitations of its base claim 1.  Bailey further discloses:   wherein the surface pattern comprises a molded microscopical three-dimensional pattern (Various part of the disclosure and claims, for example, Para [0128], [0138], and claim 20.).  

Regarding claim 18, Bailey discloses:  A single- or multi-ply sanitary tissue product comprising a fibrous structure according to Claim 1 (Para [0035-0037], [0039-0040], [0078], [0108], and Claims 14 and 15.). 
 
Regarding claim 19, Bailey discloses:  A roll of sanitary tissue product comprising a single- or multi-ply sanitary tissue product according to Claim 18 (Various part of the disclosure and claims, for example, para [0166] discloses “The log of multi-ply sanitary tissue product is then transported to a log saw where the log is cut into finished multi-ply sanitary tissue product rolls.”). 
 
Regarding claim 20, Bailey discloses:   A package comprising one or more rolls of sanitary tissue product according to Claim 19 (Fig. 8 illustrates a papermaking machine for making the sanitary tissue products in which the tissue wound on a take-up roll 160 and subsequently is cut to single roll of tissues that are packaged and sold to various consumer markets.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748